FINAL OFFICE ACTION
table of contents
I. ACKOWLEDGEMENTS	10
II. PRIORITY & CONTINUITY	10
A. Domestic Priority	10
B. Foreign Priority	11
C. Application of First to Invent Provisions of The America Invents Act (“AIA ”)	11
D. Prior Art in Previous Applications Has Been Considered	11
III. RELEVANT PROSECUTION HISTORY OF THE 681 APPLICATION	12
IV. WITHDRAWL OF FINALITY	13
A. New Examiner & Art Unit	13
B. Withdrawal of Finality & Entry of Claim Amendments	13
V. CLAIM STATUS	13
A. Current Claim Status	13
B. Claim Status as the Result of this Office Action:	14
VI. CLAIM INTERPRETATION	14
A. Lexicographic Definitions	14
B. 35 U.S.C. § 112 6th Paragraph	15
1. 	Functional Phrase #1 as Found in Claim 1:	15
a.	3 Prong Analysis:  Invocation Prong (A)	15
b.	3 Prong Analysis:  Invocation Prong (B)	17
c.	3 Prong Analysis:  Invocation Prong (C)	17
d. Corresponding Structure for Functional Phrase #1	18
2. 	Functional Phrase #2 as Found in Claim 1:	19
a.	3 Prong Analysis:  Invocation Prong (A)	19
b.	3 Prong Analysis:  Invocation Prong (B)	22
c.	3 Prong Analysis:  Invocation Prong (C)	22
d.	Corresponding Structure for Functional Phrase #2	23
3.	Functional Phrase #3 as Found in Claim 15:	23
a.	3 Prong Analysis:  Invocation Prong (A)	24
b.	3 Prong Analysis:  Invocation Prong (B)	24
c.	3 Prong Analysis:  Invocation Prong (C)	24
d. Corresponding Structure for Functional Phrase #3	24
4.	Functional Phrase #4 as Found In Claim 21:	26
a.	3 Prong Analysis:  Invocation Prong (A)	26
b.	3 Prong Analysis:  Invocation Prong (B)	26
c.	3 Prong Analysis:  Invocation Prong (C)	27
d. Corresponding Structure for Functional Phrase #4	27
C. 'Sources' for the Broadest Reasonable Interpretation (“BRI”) Standard	28
1.	“Computer”	29
2.	“Processor”	29
3.	“Configuration”	29
4.	“Memory”	30
5.	“Cable”	30
D. Claim Types – Process or Product	30
1.	Process or Method Claims	30
2.	Product Claims	30
E. No Product-by-Process Limitations	31
F. Conditional Limitations	32
VII. DRAWING OBJECTIONS	32
A. “A Cable … Configured to Transmit …	33
B. “Second Authentication Code” as recited in claim 42.	33
C. Drawing Amendments Must Comply With 37 C.F.R. § 1.173	33
VIII. CLAIM REJECTIONS – 35 U.S.C. § 112 1ST PARAGRAPH	34
A. New Matter Rejections	34
1.	“Encryption Module” in Claim 18	34
2.	“A Cable … Configured To: Transmit, From an Electrode to the Medical Device, the Parameter of the Patient; and Transmit, to the Medical Device, the Authentication Code, the Authentication Code Corresponding to the Electrode or the Cable” as Recited in Claim 21.	34
3.	“A Cable … Configured To Transmit, to the Medical Device, the Authentication Code, the Authentication Corresponding to the … the Cable” as Recited in Claim 21.	36
4.	“Confirmation Of The Authentication Code By The Medical Device Indicates That The Cable Was Manufactured By Or Approved By A Manufacture” in Claim 40.	36
5.	“And Does Not Determine That A Second Authentication Code From The Accessory Confirms The Authentication Criterion” in Claim 42.	37
B. Insufficient Disclosure to Show Possession of Functional Language	37
1 .	“A Medical Device Configured To Operate With … A Second Functionality” In Claim 21.	37
a.	This Is An Alternative Rejection	37
b.	Substance of the Rejection	38
IX. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH	40
A. Claimed Phrases that Invoke § 112 ¶ 6:	41
1.	Functional Phrase #1	41
2.	Functional Phrase #2	41
3.	Functional Phrase #3	42
4.	Functional Phrase #4	43
5.	What is the Function in Functional Phrase #4?	43
B. Claimed Structure Cannot Be Reasonably Determined	45
1.	“Medical Device … Configured To … In Claim 1	45
a.	This Is An Alternative Rejection	45
b.	Substance of the Rejection	46
2.	“Medical Device … Advanced Functionality of the Medical Device is Enabled” as recited in Claim 2.	46
a.	This Is An Alternative Rejection	46
b.	Substance of the Rejection	47
3.	“Medical Device … Advanced Functionality Enable for Limited Time” as recited in Claim 3.	47
a.	This Is An Alternative Rejection	48
b.	Substance of the Rejection	48
4.	“Medical Device … Advanced Functionality of the Medical Device is Disabled” as recited in Claim 4.	49
a.	This Is An Alternative Rejection	49
b.	Substance of the Rejection	49
5. “Receiving A Data Set From A Remote Accessory Configured To Collect At Least One Parameter Of A Patient;” as recited in Claim 10	50
6 .	“Collecting the At Least One Patient Parameter After the At Least One Function Is Enabled” In Claim 14.	51
7 .	“At Least One Function Of The Medical Device Is Enabled For A Limited Time” In Claim 16.	51
a.	This Is An Alternative Rejection	51
b.	Substance of the Rejection	52
8 .	“At Least One Function Of The Medical Device Is Disabled In Response To Failing To Confirm” In Claim 17.	52
a.	This Is An Alternative Rejection	52
b.	Substance of the Rejection	53
9 .	“A Medical Device Configured To Operate With … A Second Functionality” In Claim 21.	54
a.	This Is An Alternative Rejection	54
b.	Substance of the Rejection	54
C. § 112 ¶ 2 Based Upon Hybrid Claims	55
1. 	“Reporting An Aspect Of The Parameter Of The Patient” in Claims 1, 15 & 21.	55
a.	This Is An Alternative Rejection	55
b. 	Substance of the Rejection	56
i. Claim 1	56
ii. Claims 15 and 21	57
2. 	“Determining Whether A Data Set … Confirms Preset Authentication Criterion” as Recited in Claims 1 and 10.	57
a.	Alternative Rejection	57
b.	Substance of the Rejection	58
ii. Claim 1	58
ii. Claim 10	59
3. 	“Upon Detecting Or Receiving Information That The Cable Is Coupled To The Medical Device” as Recited in Claim 23.	59
a.	Alternative Rejection	59
b.	Substance of the Rejection	59
D. Claimed Phrases Lacks Antecedent Basis	60
1.	“the Medical Device” in Claim 10	60
2.	“the Accessory” In Claim 15	61
E. Conclusion of § 112 ¶ 2 Rejections	61
X. CLAIM REJECTIONS - 35 U.S.C. § 102	62
A. Anticipation Rejections Based on Covey	62
1.	Independent Claim 1 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	62
a.	Covey Discloses:	62
b.	Applicant’s Admission	63
c.	Additional Findings of Fact:	64
2.	Claim 2 is Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	65
3.	Claim 3 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	66
4.	Claim 4 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	66
5.	Claim 5 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	67
6.	Claim 6 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	67
7.	Claim 7 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	67
8.	Claim 8 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	67
9.	Claim 9 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	68
10.	Independent Claim 10 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	68
11.	Claim 11 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	69
12.	Claim 12 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	69
13.	Claim 13 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	70
14.	Claim 14 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	70
15.	Independent Claim 15 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	70
a.	Covey Discloses:	70
b.	Applicant’s Admissions:	71
c.	Analysis of Applicant’s Admissions:	71
c.	Additional Findings of Fact:	72
16.	Claim 16 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	73
17.	Claim 17 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	73
18.	Claim 18 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	73
19.	Claim 19 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	74
20.	Claim 20 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	74
21.	Independent Claim 21 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	74
a.	Covey Discloses:	74
b.	Applicant’s Admissions:	75
c.	Additionally Findings of Fact	76
22.	Claim 23 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	76
23.	Claim 25 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	76
24.	Claim 34 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	77
25.	Claim 35 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	77
26.	Claim 37 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	77
27.	Claim 40 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	78
28.	Claim 44 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	78
29.	Claim 45 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)	78
XI. CLAIM REJECTIONS— 35 U.S.C. § 103	79
A.	Obviousness in View of Covey	80
1.	Claims 1-9 Are Obvious Over Covey in View of White (Assumes § 112 ¶ 6 is Invoked)	80
a.	Independent Claim 1	80
b.	Dependent Claims 2-9	81
2. 	Claims 10-14 Are Obvious Over Covey in View of White	81
a.	Independent Claim 10	82
b.	Dependent Claims 11-14	83
3. 	Claims 15-20 Are Obvious Over Covey in View of Derfler (Assumes § 112 ¶ 6 is Invoked)	83
a.	Independent Claim 15	83
b.	Dependent Claims 16-20	84
4. 	Claims 21, 23, 25, 34, 35, 37 40, 44, and 45 Are Obvious Over Covey in View of Derfler (Assumes § 112 ¶ 6 is Invoked)	85
a.	Independent Claim 21	85
b.	Dependent Claims 23, 25, 34, 35, 37 40, 44, and 45	86
XII. 35 U.S.C. § 251 REJECTIONS	86
A. Essentially Same Rejections As Set Forth in § 112 ¶ 1 WD	86
B. Substantive Grounds of Rejection under 235 U.S.C. §251	87
1.	“A Cable … Configured To Transmit, to the Medical Device, the Authentication Code, the Authentication Corresponding to the … the Cable” as Recited in Claim 21.	87
2.	“Confirmation Of The Authentication Code By The Medical Device Indicates That The Cable Was Manufactured By Or Approved By A Manufacture” in Claim 40.	87
3.	“And Does Not Determine That A Second Authentication Code From The Accessory Confirms The Authentication Criterion” in Claim 42.	88
XIII. DOUBLE PATENTING REJECTIONS	88
A. Background of Double Patenting Rejections	88
B. Substantive Double Patenting Rejections	89
1.	U.S. Patent No. 7,728,548 (“Daynes”) in view of Covey	89
2.	U.S. Patent No. 8,179,087 (“Neumiller I”) in view of Covey	91
3.	U.S. Patent No. 8,183,823 (“Neumiller II”) in view of Covey	91
XIV. OBEJCTION TO OATH/DECLARATION	91
A. Two Errors in the Oct 2021 Reissue Declaration	91
1.	No Claims Without Alleged Error	91
2.	Missing Indication of How the Error Renders Patent Inoperative	92
B. Notes on the Declaration:	92
XV. CLAIMS ALLOWABLE OVER THE PRIOR ART	92
A. Dependent Claims Allowable Over the Prior Art	92

XVI. RESPONSE TO ARGUMENTS	93
A. Arguments Regarding the Invocation of § 112 ¶ 6	93
1.	Applicant Argues the Katz Exception Should be Applied	93
a. Applicant Argues:	93
b. Examiner’s Response:	93
2.	The “Processor” Of Claims 1 And 15 Provides Sufficient Structure To The Features Of Those Claims	94
a. Applicant Argues:	94
b. Examiner’s Response:	95
B. Arguments Regarding the Oath Declaration	95
XVII. CONCLUSION	95
A. This Action Is Final	95
B. Reissue Application Reminders	96
1.	Disclosure of Other Proceedings	96
2.	Disclosure of Material Information	96
C. Manner of Making Amendments	96
1.	All Amendments Must Be Made With Respect to the Patent Under Reissue	96
2.	Optional Claim Appendix Showing Current Claim Changes	97
D. Suggested Examples	97
E. How To Prevent Both New Matter Rejections & Objections to the Specification in Future Submissions	98
F. Prior Art Considered	99
G. Evidence of ‘Basic Knowledge’’ or ‘Common Sense’	99
H. Contact Information	100



I. ACKOWLEDGEMENTS

This reissue application has been assigned U.S. Application No. 16/457,681 (“681 Reissue Application” or “instant application.”  The 681 Reissue Application is reissue application of U.S. Patent No. 9,907,971 (“971 Patent” or “Patent Under Reissue”). The 971 Patent issued on March 6, 2018 with claim 1-20 (“Originally Patented Claims”) and was titled, “MEDICAL DEVICE ADJUSTING OPERATION WHEN USED WITH NON-AUTHENTICATED PATIENT PARAMETER COLLECTING ACCESSORY.” 
The 971 Patent resulted from U.S. Application No. 15/156,258 (“258 Application” or “Base Application”), filed May 16, 2021.

II. PRIORITY & CONTINUITY
A. Domestic Priority
On July 16, 2021, Applicant filed a petition tilted “PETITION TO ACCEPT UNINTENTOINALLY DELAYED PRIOIRT CLAIMS PERSUIANT TO 37 C.F.R. § 1.78(E) (“July 2021 Petition”).  On September 28, 2021, the Office granted the July 2021 Petition (Sept “2021 Petition Decision”).
Based upon a review of the 681 Reissue Application, 258 Application, the 2021 Petition Decision and prosecution history noted below, the Examiner finds that 971 Patent is:
1.	A continuation of 14/678,742 (“Parent Application”) now U.S. Patent 9,339,661 filed April 3, 2015, which is a continuation of 13/445,766 (“Grand Parent Application) now U.S. Patent 9,008,766) filed April 12, 2012.
2.	The Grand Parent Application is a Continuation-in-part (“CIP”) of 12/760,331 (“Great Grand Parent Application I” or (“331 Application”) now U.S. Patent 8,183,823 filed April 14, 2010. The Grand Parent Application is also a CIP of 12/760,378 (“Great Grand Parent Application II.” or “378 Application”) now U.S. Patent 8,179,087) filed April 14, 2010
3.	The Great Grandparent Application I. is a CIP of 12/131,267 (“267 Application”) now U.S. Patent 7,728,548.
4.	Great Grand Parent Application II is a CIP of 12/131,267 (“267 Application”) now U.S. Patent 7,728548.

B. Foreign Priority
Based on a review of the 681 Reissue Application and the prosecution history of the 258 Application, Applicant is not claiming any foreign priority.

C. Application of First to Invent Provisions of The America Invents Act (“AIA ”)
Because the effective filing date of the 258 Application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

D. Prior Art in Previous Applications Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the 258 Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the 258 Application are now considered cited or ‘of record’ in the 681 Reissue Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the 258 Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.

III. RELEVANT PROSECUTION HISTORY OF THE 681 APPLICATION
On January 29, 2021, the Office mailed a non-final office action (“Jan 2021 Non-Final Office Action”).
In response to the Jan 2021 Non-Final Office Action, Applicant filed a response on April 23, 2021 (“Apr 2021 Response”).   The Apr 2021 Response contained, among other things, “CLAIM AMENDMENTS” (“Apr 2021 Claim Amendments”); “STATEMENT OF SUBSTNANCE OF INTERVIEW; and “REMARKS” (“Apr 2021 Remarks”).
In response to the Apr 2021 Response, the Office mailed a Final Office action on May 17, 2021 (“May 2021 Final Office Action”).
In response to the May 2021 Final Office Action, Applicant a response on July 16, 2021 (“July 2021 After-Final Response”).  The July 2021 After-Final Response contained, among other things, “CLAIM AMENDMENTS” (“July 2021 Claim Amendments”); a “REISUE DECLARATION BY ASSIGNEE; and “REMARKS” (“July 2021 Remarks”).
In response to the July 2021 After-Final Response, the Office mailed an Advisory Office action on October 1, 2021 (“Oct 2021 Advisory Office Action”). The Oct 2021 Advisory Office Action indicated the July 2021 Claim Amendments would not be entered (see e.g. annotated first page of attached to the Oct 2021 Advisory Office Action which states “Do NOT Enter).
In response to the Oct 2021 Advisory Office Action, Applicant a response on Oct 21, 2021 (“Oct 2021 After-Final Response”).  The Oct 2021 After-Final Response contained, among other things, “CLAIM AMENDMENTS” (“Oct 2021 Claim Amendments”); a “REISUE DECLARATION BY ASSIGNEE (“Oct 2021 Reissue Declaration”); and “REMARKS” (“Oct 2021 Remarks”).

IV. WITHDRAWL OF FINALITY
A. New Examiner & Art Unit
The Examiner and art unit in this application has changed. Please indicate Examiner Nick Corsaro of Art Unit 3992 in any future correspondence.

B. Withdrawal of Finality & Entry of Claim Amendments
	In light of the Oct 2021 Claim Amendments, the finality set forth in the May 2021 Final Office Action is hereby withdrawn.
	Because finality is withdrawn, the Oct 2021 Claim Amendments are entered as a matter of right.
	This Office action is a “Final Office Action” for two independent reasons. Applicant filed substantial claim amendments in both Apr 2021 Response (i.e. the Apr 2021 Claim Amendments) and the Oct 2021 After-Final Response (i.e. Oct 2021 Claim Amendments).
Because either of these claim amendments alone (or in combination with each other) caused the new grounds of rejection set forth in this Office action, this Office action may be made final.

V. CLAIM STATUS
A. Current Claim Status
In light of the entry of the Oct 2021 Claim Amendments: 
1.	Claims 1-21, 23, 25, 34, 35,  37 40, and 42-45 are currently pending (“Pending Claims”).
2.	Claims 1-21, 23, 25, 34, 35,  37 40, and 42-45 are currently examined (“Examined Claims”).
3.	No claims are withdrawn.  All Examined Claims are “New Claims” in the Instant Application.
4.	Claims 1-20 have been amended and claims 23, 25, 34, 35,  37 40, and 42-45 have been added with amendments.

B. Claim Status as the Result of this Office Action:
 Regarding the Examined Claims and as a result of this Office action:
	Claims 1-21, 23, 25, 34, 35, 37 40, and 42-45 are rejected.

VI. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A. Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.

B. 35 U.S.C. § 112 6th Paragraph
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.

1. 	Functional Phrase #1 as Found in Claim 1:
…. the medical device being further configured to have basic functionality and an advanced functionality, wherein the advanced functionality comprises reporting an aspect of the parameter of the patient;

 (“Functional Phrase #1” or “FP#1”) as recited in claim 1.

a.	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....
MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a medical device … configured to determine whether the remote accessory is authenticated by determining [the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “medical device,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
To be clear, the Examiner admits the claimed “medical device” is structure.”  However the claimed “medical device” has a particular configuration that performs certain functions (see Prong (B) below for the exact functions). 
The Examiner finds that the original disclosure merely restates the function.
Because an ordinary “medical device” does not possess this claimed functionality, FP#1 meets Invocation Prong (A).

b.	3 Prong Analysis:  Invocation Prong (B)
In accordance with the MPEP, Invocation Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
MPEP § 2181 I. — Invocation Prong (B).

After review of FP#1, the Examiner concludes the function of FP#1 is:
configured to have basic functionality and an advanced functionality, wherein the advanced functionality comprises reporting an aspect of the parameter of the patient;
(“Function of Phrase #1” or “Function of FP#1”) as recited in claim 1.

Ordinary principles of claim construction govern interpretation of this claim language. Additionally, the Examiner finds that because nothing in the written description of 971 Patent contradicts the plain language of the wording set forth in the Function of FP#1, the Function of FP#1 will have its ordinary and accustomed meaning.  In summary, because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

c.	3 Prong Analysis:  Invocation Prong (C)
In accordance with the MPEP , Invocation Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure [or ...] material ... for performing the claimed function.”  MPEP § 2181 I. — Invocation Prong (C).
Based upon a review of FP#1, the Examiner finds that FP#1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.  Other than the “medical device,” FP#1 cites various ‘configurations’ of the “medical equipment” and does not recite any other structural components.
Because FP#1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets Invocation Prong (C).
Because Functional Phrase #1 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

d. Corresponding Structure for Functional Phrase #1
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003). Furthermore, if the claimed phase is meant by Applicant to encompass software, “[i]t is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621, 114 USPQ2d 1711, 1714 (Fed. Cir. 2015).  In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365, 102 USPQ2d 1122, 1125 (Fed. Cir. 2012).
Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 cannot be reasonably determined.  The Examiner finds that the 971 Patent merely repeats the functional phrases.
The Examiner finds that clearly some special programming is needed for a processor to perform the Function of FP#1.  Because the corresponding structure for FP#1 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.
For purposes of applying the prior art only, the Examiner will adapt Applicant’s position that the corresponding structure is a defibrillator.

2. 	Functional Phrase #2 as Found in Claim 1:

a processor … configured to determine whether the remote accessory is authenticated by determining whether a data set received from the remote accessory confirms preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory;

(“Functional Phrase #2” or “FP#2”) as recited in claim 1.

a.	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #2 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “processor” denotes structure or is a generic placeholder for “means.”
First, within the claimed “processor” phrase, (and construing the claim according to the required precepts of English grammar), ‘processor’ is a noun. Moreover and based upon a review of the entire FP#2, the only structural noun1 in the entire FP#1 is ‘processor.’  In other words, although there may be other nouns within the phrase (e.g. “accessory” and “information”), these other nouns within FP#2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’

Second, the Examiner has reviewed the original specification and drawings as set forth in the 971 Patent, general and subject matter specific dictionaries (e.g. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000), and the prior art now of record to determine if  a “processor … configured to determine [the claimed functions]” as set forth in FP#2 provides a description sufficient to inform one of ordinary skill in this particular art that the claimed “processor … configured to determine [the claimed functions]” denotes a particular structure.
Third, the Examiner finds that the original disclosure merely repeats the claimed function and does not set forth the structure of the processor.  In fact, the Examiner finds that the original disclosure simply states the processor is “structures to determine” the claimed function without stating what the structure actually is:
Also within the housing 301 of the medical device 300 is a processor 330 structured to determine whether a data set 479 received from the accessory 477 confirms or not a preset authentication criterion about the accessory. [Emphasis added.]

971 Patent , C6:L32-35.


Forth and based upon the review as set forth in the paragraphs immediately above and to a person of ordinary skill in this particular art, the Examiner finds that an ordinary, off-the-shelf  “processor” is structure.  However based upon a review of the entire passage of FP#2 as required by MTD Prods, the claimed “processor” as set forth in FP#1 has a particular configuration (i.e. it is “configured to determine [the claimed functions]”).
Fifth, the Examiner finds that “[t]his invention generally relates to medical devices and accessories for them.” 971 Patent, C1:L40-41. In particular, the Examiner finds that the invention includes to a “programmed processor” not just a generic processor:
As has been mentioned, the present description is about medical devices, methods of operating such medical devices, and a programmed processor to control such medical devices for controlling enabling features of the medical device based on a determination of whether an authorized accessory is attached. [Emphasis added.]

971 Patent , C4:L56-61.

Because the hardware defibrillator are old and well known to a person of ordinary skill in this particular art (see e.g. Morgan et al. U.S. Patent No. 6,134,468, Figures 1 and 2 showing a functional block diagram depicting the hardware components of an automated external defibrillator), because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#2 as set forth in “3 Prong Analysis:  Invocation Prong (B)” below), and because there is little if any discussion in the 971 Patent that describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In summary, because claimed “processor” FP#2 is a particular processor requiring special programming, and because the 971 Patent expressly states that “the present description is about medical devices, … , and a programmed processor,” id, the “processor configured to” is also a generic placeholder for that special programming.  Because “processor” is a generic placeholder, the Examiner concludes that Functional Phrase #2 meets invocation Prong (A).

b.	3 Prong Analysis:  Invocation Prong (B)
After review of FP#2, the Examiner concludes the function of FP#2 is:
configured to determine whether the remote accessory is authenticated by determining whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory.

(“Function of Phrase #2” or “Function of FP#2”) as recited in claim 1.

c.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP#2, the Examiner finds that FP#2 does not contain sufficient structure for performing the entire Function of FP#2.  In fact, the Examiner finds that Functional Phrase #2 recites very little structure (if any) for performing the Function of FP#2.  Other than the “processor,” FP#2 cites various ‘configurations’ of the “processor” and does not recite any other structural components.
Because FP#2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (C).
Because Functional Phrase #2 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #2 invokes § 112 ¶ 6.

d.	Corresponding Structure for Functional Phrase #2
Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#2 cannot be reasonably determined.  In other words, the original disclosure does not state e.g. how the claimed processor “determin[es] whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory ….”  The Examiner finds that clearly some special programming is needed for a processor to perform the Function of FP#2.
Because the corresponding structure (i.e. algorithm) for FP#2 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.
For purposes of applying the prior art only, the Examiner will adapt Applicant’s position that the corresponding structure is a just “processor.” See e.g. Applicant’s statements:
ii.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11;
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor.” Apr 2021 Remarks, p 11.

3.	Functional Phrase #3 as Found in Claim 15:
a processor … configured to determine whether the data set from the remote accessory confirms a preset authentication criterion about the accessory, wherein the processor is further configured to enable at least one function of the medical device in response to determining that the preset authentication criterion is confirmed and the remote accessory is authenticated, wherein the at least one function comprises reporting an aspect of the parameter of the patient.;

(“Functional Phrase #3” or “FP#3”) as recited in claim 15.


a.	3 Prong Analysis:  Invocation Prong (A)
The Examiner notes that the same analysis that was applied to FP#2 above also applies to FP#3.  Because the same analysis applies and because FP#2 invoked § 112 ¶ 6, the Examiner also concludes that FP#3 invokes. § 112 ¶ 6.

b.	3 Prong Analysis:  Invocation Prong (B)
After review of FP#3, the Examiner concludes the two functions of FP#3 are:
[FP#3-i.] configured to determine whether the data set from the remote accessory confirms a preset authentication criterion about the accessory, further [and] 
[FP#3-ii.] configured to enable at least one function of the medical device in response to determining that the preset authentication criterion is confirmed and the remote accessory is authenticated, wherein the at least one function comprises reporting an aspect of the parameter of the patient.

(Collectively: “Functions of Functional Phrase #3” or “Functions of FP#3”) as recited in claim 15.

c.	3 Prong Analysis:  Invocation Prong (C)

d. Corresponding Structure for Functional Phrase #3
Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#3 cannot be reasonably determined.  Like FP#1 and FP#2 before, the original disclosure simply sets for the claimed function:
Also within the housing 301 of the medical device 300 is a processor 330 structured to determine whether a data set 479 received from the accessory 477 confirms or not a preset authentication criterion about the accessory. [Emphasis added.]

971 Patent, C6:L32-35.

The Examiner finds that “in response to determining that the preset authentication criterion is confirmed” (i.e. Function of FP#3-ii) is not even found in the original disclosure.  While the agrees the processor uses the data, how the processor uses the data is unknown.  At best, the 971 Patent discloses:
The processor 330 uses the data stored within the accessory data set 479 and read by the reader 392 to determine if a preset authentication criterion is confirmed.

971 Patent, C6:L32-35.


In other words, the original disclosure does not state e.g. how the claimed processor performs (a) the Functions of FP#3. (i.e. how the processor “determine[s] whether the data set from the remote accessory confirms a preset authentication criterion about the accessory”) and (b) Functions of FP#3-ii. (i.e. how the processor “enable[s] at least one function of the medical device in response to determining that the preset authentication criterion is confirmed and the remote accessory is authenticated, wherein the at least one function comprises reporting an aspect of the parameter of the patient.  As noted previously:
As has been mentioned, the present description is about medical devices, methods of operating such medical devices, and a programmed processor to control such medical devices for controlling enabling features of the medical device based on a determination of whether an authorized accessory is attached. [Emphasis added.]

971 Patent , C4:L56-61.

The Examiner agrees with the passage immediately above and finds that clearly some special programming is needed since the original disclosure states the processor is a “programmed processor.”
Because the corresponding structure (i.e. algorithm) for FP#3 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.


4.	Functional Phrase #4 as Found In Claim 21:

a medical device configured to operate with a first functionality and a second functionality based on confirming an authentication code, the first functionality comprising reporting an aspect of a parameter of a patient ….

(“Functional Phrase #4” or “FP#4”) as recited in claim 21.


a.	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #4 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a medical device … configured to determine whether the remote accessory is authenticated by determining [the claimed functions],” is a generic placeholder for “means.”
The Examiner admits the claimed “medical device” is structure.”  However the claimed “medical device” has a particular configuration that performs certain functions (see Prong (B) below for the exact functions). Because an ordinary “medical device” does not possess this claimed functionality, FP#4 meets Invocation Prong (A).

b.	3 Prong Analysis:  Invocation Prong (B)
After review of FP#4, the Examiner concludes the function of FP#4 is:
configured to operate with a first functionality and a second functionality based on confirming an authentication code, the first functionality comprising reporting an aspect of a parameter of a patient ….
(“Function of Phrase #4” or “Function of FP#4”) as recited in claim 21.

Ordinary principles of claim construction govern interpretation of this claim language. Additionally, the Examiner finds that because nothing in the written description of 971 Patent contradicts the plain language of the wording set forth in the Function of FP#4, the Function of FP#4 will have its ordinary and accustomed meaning.  In summary, because Functional Phrase #4 includes the Function of FP#4, the Examiner concludes that, Functional Phrase #4 meets Invocation Prong (B).

c.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP#4, the Examiner finds that FP#4 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.  Other than the “medical device,” FP#1 cites various ‘configurations’ of the “medical equipment” and does not recite any other structural components.
Because FP#4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets Invocation Prong (C).
Because Functional Phrase #4 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

d. Corresponding Structure for Functional Phrase #4
Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#4 cannot be reasonably determined.  The Examiner finds that clearly some special programming is needed for the claimed “medical device” most likely has some configuration which allows it to perform the Function of FP#4.  Because the corresponding structure for FP#4 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.
For purposes of applying the prior art only, the Examiner will adapt Applicant’s position that the corresponding structure is a defibrillator.

C. 'Sources' for the Broadest Reasonable Interpretation (“BRI”) Standard
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2    In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:

1.	“Computer” 
“Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994). 3

2.	“Processor” 
 	“n. See central processing unit, microprocessor.”  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.  Central Processing Unit “n. See CPU.”  Id.  CPU “n. Acronym for central processing unit. The computational and control unit of a computer. The CPU is the device that interprets and executes instructions. Mainframes and early minicomputers contained circuit boards full of integrated circuits that implemented the CPU. Single-chip central processing units, called microprocessors, made possible personal computers and workstations.” Id.

3.	“Configuration” 
“(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

4.	“Memory” 
“(1) All of the addressable storage in a processing unit and other internal storage that is used to execute instructions.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

5.	“Cable” 
“n. A collection of wires shielded within a protective tube, used to connect peripheral devices to a computer.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

D. Claim Types – Process or Product
1.	Process or Method Claims
Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 10-14 are considered process or method claims because the preambles state the claims are method claims and because the body of these claims purport to describe method steps.

2.	Product Claims
Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 1-9, 15-20, 23, 25, 34, 35, 37 40, and 42-45 are considered product claims. 
“Product claims are claims that are directed towards either machines, manufactures, or compositions of matter.”  MPEP § 2103 I. C. ¶2, Rev 10.2019, June 2020.

Applicant is reminded that the patentability of product (or apparatus) claims depends upon claimed structure. “For apparatus [or product] claims, such as those in the [patent at issue], generally patentability depends on the claimed structure, not on the use or purpose of that structure [citations and quotations omitted].” Marrin v. Griffin, 599 F3d 1290, 1294, 94 USPQ2d 1140, 1142 (Fed. Cir. 2010).

E. No Product-by-Process Limitations
The Examiner notes that “the PTO and the CCPA acknowledged product-by-process claims as an exception to the general rule requiring claims to define products in terms of structural characteristics.” Atlantic Thermoplastics Co. v. Faytex Corp., 970 F.2d 834, 845, 23 USPQ2d 1481, 1490 (Fed. Cir. 1992) (hereinafter “Atlantic Thermoplastics v. Faytex I”). Furthermore, the Federal Circuit “acknowledges that it has in effect recognized . . . product-by-process claims as exceptional.” Atlantic Thermoplastics v. Faytex I, 970 F.2d at 847, 23 USPQ2d at 1491.
Because of this exceptional status, the Examiner has carefully reviewed the current Examined Claims and it is the Examiner’s position that the current Examined Claims do not contain any product-by-process limitations whether in a conventional format or otherwise.  If Applicant disagrees with the Examiner, the Examiner respectfully requests Applicant in their next properly filed response to expressly point out any product-by-process claim(s) and their limitations so that they may be afforded their exceptional status and treated accordingly.  Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Failure by Applicant in their next response to also address this issue in accordance with 37 C.F.R. §1.111(b) or to be non-responsive to this issue entirely will be considered intent by Applicant not to recite any product-by-process limitations.


F. Conditional Limitations
Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(affirming the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” as non-limiting  since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘ may.’”).  See also e.g. MPEP § 2103 I. C. ¶2, Rev 10.2019, June 2020: which states, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”

VII. DRAWING OBJECTIONS
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No new matter will be entered.  Therefore, the following must be shown in the drawings or the features canceled from the claims.  

A. “A Cable … Configured to Transmit … 
“a cable coupled to the medical device and configured to:
transmit, from an electrode to the medical device, the parameter of the patient; and
transmit, to the medical device, the authentication code, the authentication code corresponding to the electrode or the cable” as Recited in Claim 21.

B. “Second Authentication Code” as recited in claim 42.

C. Drawing Amendments Must Comply With 37 C.F.R. § 1.173
Corrected drawing sheets in compliance with 37 C.F.R. § 1.173 are required in reply to the Office action to avoid abandonment of the application. See MPEP § 1413. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.173. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

VIII. CLAIM REJECTIONS – 35 U.S.C. § 112 1ST PARAGRAPH
The following is a quotation of the first paragraph of 35 U.S.C. §112 4:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.




A. New Matter Rejections
Claims 18, 21, 23, 25, 34, 35,  37 40, and 42-45 are rejected under 35 U.S.C. §112, 1st paragraph (“§ 112 ¶ 1 WD”), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

1.	“Encryption Module” in Claim 18

The original disclosure does not disclose “a decryption module configured to decrypt the received data set, wherein the received data set is encrypted when received at the medical device.” The original disclosure is silent as to how the data set is decrypted.

2.	“A Cable … Configured To: Transmit, From an Electrode to the Medical Device, the Parameter of the Patient; and Transmit, to the Medical Device, the Authentication Code, the Authentication Code Corresponding to the Electrode or the Cable” as Recited in Claim 21.

The original disclosure does not disclose “a cable coupled to the medical device and configured to: transmit, from an electrode to the medical device, the parameter of the patient; and transmit, to the medical device, the authentication code, the authentication code corresponding to the electrode or the cable.” In other words, the ‘configuration’ of the claimed cable in claim 21 is not disclosed.
First, the Examiner finds that “cable” is mentioned just once in the 971 Patent: “In some embodiments, the accessory 477 or 577 may be a non - invasive blood pressure hose, a non-invasive blood pressure cuff, an ECG cable, [and] an ECG electrode …. [Emphasis added.]” 971 Patent, C7:L3-5. At best, the original disclosure mentions a wired connection:
If the accessory 577 is connected through the port 517, the medical device 300 could use, for example, inductive coupling to transfer connection and authentication information from the accessory to the medical device. Other types of potential coupling at the port 517 may include optical coupling infrared transmission, or a direct wired connection.

971 Patent, C6:L63 to C7:L2.

However the claim language in claim 21 requires a single “cable” to have some ‘configuration’ that can transmit both a parameter of the patient and “the authentication code.” At best, the original disclosure describes the authentication code being sent by a by a separate “wired connection.”   To one of ordinary skill in this particular art, the original disclosure does not sufficiently describe a cable with the “parameter of the patient” and the “authentication code” sent via a single wire, via a single connector or multiple connectors, or combinations of these.
Additionally, the Examiner has reviewed the drawings cannot find a sufficient disclosure of the claimed cable’s configuration.  Based upon a review of the entire 971 Patent, there is insufficient disclosure of such a cable.
Dependent claims 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 112 ¶ 1 because they depend upon rejected claim 21.


3.	“A Cable … Configured To Transmit, to the Medical Device, the Authentication Code, the Authentication Corresponding to the … the Cable” as Recited in Claim 21.

First, the Examiner finds that “cable” is mentioned just once in the 971 Patent: “In some embodiments, the accessory 477 or 577 may be a non-invasive blood pressure hose, a non-invasive blood pressure cuff, an ECG cable, [and] an ECG electrode …. [Emphasis added.]”  971 Patent, C7:L3-5.
Although the original disclosure discusses authenticating an accessory 477 or 577, it does not sufficient disclose authenticating “a cable.”
Dependent claims 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 112 ¶ 1 because they depend upon rejected claim 21.


4.	“Confirmation Of The Authentication Code By The Medical Device Indicates That The Cable Was Manufactured By Or Approved By A Manufacture” in Claim 40.

The original disclosure does not disclose “confirmation of the authentication code by the medical device indicates that the cable was manufactured by or approved by a manufacturer of the medical device.” At best, the original disclosure may send a notification to the manufacturer. See 971 Patent, C12:L27-28.
The Examiner finds that there is insufficient disclosure of that the authentication code “indicates that the cable was … approved by a manufacturer.”

5.	“And Does Not Determine That A Second Authentication Code From The Accessory Confirms The Authentication Criterion” in Claim 42.
Claim 42 recites:
The system of claim 21, the authentication code being a first authentication code, wherein the medical device is further configured to disable the first functionality when the medical device is connected to an accessory and does not determine that a second authentication code from the accessory confirms the authentication criterion. 
Oct 2021 Claim Amendments, Claim 42.

The original disclosure does not disclose “a second authentication code [being received] from the accessory.”

B. Insufficient Disclosure to Show Possession of Functional Language
1 .	“A Medical Device Configured To Operate With … A Second Functionality” In Claim 21.
Claims 21, 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 112 ¶ 1 as failing to comply with the written description requirement.  
The Examiner finds that claim 21 expressly states:
a medical device configured to operate with a first functionality and a second functionality based on confirming an authentication code, the first functionality comprising reporting an aspect of a parameter of a patient …. [Emphasis added.]
Claim 21 in part, Oct 2021 Claim Amendments.

a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted above is within a phrase that invokes § 112 ¶ 6 (i.e. it is within Functional Phrase #4).  However this alternative § 112 ¶ 1 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 21 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
The Examiner finds that the claimed “second functionality” is ‘purely functional claim language,’ and is (according to Applicant’s own arguments) not subject to the limited construction under § 112 ¶ 6, and therefore fails to meet the requirements of § 112 ¶ 1, according to reasoning in Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1, 71 USPQ 175 (1946).
As noted by the Board in the precedential opinion of Ex Parte Miyazaki:
This general prohibition against the use of ‘purely functional claim language’ (and the more specific Halliburton rule) has not been completely eliminated. Rather, ‘purely functional claim language’ is now permissible but only under the conditions of 35 U.S.C. § 112, sixth paragraph, i.e., if its scope is limited to the corresponding structure, material, or act disclosed in the specification and equivalents thereof.
In the absence of such limited construction, the concerns expressed by the Court in Halliburton are still applicable to prohibit the use of “purely functional” claim language. Hence, any claim that includes purely functional claim language, and which is not subject to the limited construction under 35 U.S.C. § 112, sixth paragraph, fails to meet the requirements of 35 U.S.C. § 112, first paragraph, according to reasoning in Halliburton and thus is unpatentable.

Ex parte Miyazaki, 89 USPQ2d 1207, 1216-17 (BPAI 2008)(precedential).
The Board in Miyazaki reasoned that this “purely functional” language is improper since it did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented.
Such a claim was improper because the means term with a stated function merely described a particular end result, did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented.

Miyazaki, 89 USPQ2d at 1216.
Like Miyazaki, Applicant is this reissue application has chosen to use ‘purely functional claim language’ (e.g. “second functionality” as recited in claim 21) that does not (according to Applicant) invoke § 112 ¶ 6. Also like Miyazaki, the claimed “second functionality” does not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which Applicant had not invented.
Applicant is respectfully reminded, for computer-implemented functional claims,
examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”

MPEP § 2161.01 I.
The Examiner finds that the original disclosure does not describe an algorithm that performs the “second functionality” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, “second functionality” is not even present in the original disclosure.
Thus, the original disclosure does not provide an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed “second functionality” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded:
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.

MPEP § 2161.01 I.
Therefore, because an algorithm for the “second functionality” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 21 is rejected under § 112 ¶ 1 for lack of written description.
In summary, because the scope of the claimed “second functionality” as recited in claim 21 would encompass any and all structures for achieving that result, including those which Applicant did not invent, and in accordance with Ex parte Miyazaki,  claims 21, 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 112 ¶ 1 as failing to comply with the written description requirement.
Dependent claims 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 112 ¶ 1 because they depend upon rejected claim 21.

IX. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph5:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, 23, 25, 34, 35,  37 40, and 42-45 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph (“§ 112 ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

A. Claimed Phrases that Invoke § 112 ¶ 6:
	As noted above, it is the Examiner’s principle position that independent claims 1, 15, and 21 and their respective Functional Phrases #1 - #74 invoke § 112 ¶ 6.  However, a review of the specification reveals that Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification.  Because Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification, independent claims 1, 15, and 21 and their respective dependent claims are indefinite.
	The following functional phrases identified in § VI. B. of this office action are indefinite:

1.	Functional Phrase #1

Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 cannot be reasonably determined.  In other words, the original disclosure does not state e.g. how the processor is “configured to have basic functionality and an advanced functionality, wherein the advanced functionality comprises reporting an aspect of the parameter of the patient.” What does the algorithm for the claimed “configuration” or “reporting” look like? Does the device makes sounds, light displays or combinations thereof?
Because the corresponding structure (i.e. algorithm) for FP#1 cannot be reasonably determined, FP#1 within claim 1 is rejected under § 112 ¶ 2.


2.	Functional Phrase #2

Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#2 cannot be reasonably determined.  In other words, the original disclosure does not state e.g. how the claimed processor “determin[es] whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory ….”  What is the algorithm that “confirms a preset authentication criterion about the remote accessory?” Does the device look up the criterion in a local, remote, or other look up table? What is the structure of the preset authentication criterion?  If encrypted (see claim 6), what is the decryption algorithm?
Because the corresponding structure (i.e. algorithm) for FP#2 cannot be reasonably determined, FP#2 within claim 1 is rejected under § 112 ¶ 2.

3.	Functional Phrase #3

Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#3 cannot be reasonably determined.  In other words, the original disclosure does not state e.g. how the claimed processor “determin[es] whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory ….”  What is the algorithm that “confirms a preset authentication criterion about the remote accessory?” Does the device look up the criterion in a local, remote, or other look up table? What is the structure of the preset authentication criterion?  If encrypted (see claim 6), what is the decryption algorithm?
Because the corresponding structure (i.e. algorithm) for FP#3 cannot be reasonably determined, FP#3 within claim 1 is rejected under § 112 ¶ 2.

4.	Functional Phrase #4

Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#4 cannot be reasonably determined.  In other words, the original disclosure does not state e.g. how the “medical device configured to operate with a first functionality and a second functionality based on confirming an authentication code …” What is the algorithm that confirms or denies the “based on confirming an authentication code?” Does the device look up the criterion in a local, remote, or other look up table? What is the structure of the authentication code?  If encrypted (see dependent claim 37), what is the decryption algorithm?
Because the corresponding structure (i.e. algorithm) for FP#4 cannot be reasonably determined, FP#4 within claim 1 is rejected under § 112 ¶ 2.

5.	What is the Function in Functional Phrase #4?

The Examiner previously found that the Function of FP#4 is:
configured to operate with a first functionality and a second functionality based on confirming an authentication code, the first functionality comprising reporting an aspect of a parameter of a patient [Emphasis added.]– Function of FP#4.

In particular, the Function of FP#4 is indefinite because it is unclear how the “based on confirming an authentication code” should be interpreted in combination with the other elements of the phrase. In other words, there are two possible but equally reasonable interpretation for determining what phrase or phrases the “based on confirming an authentication code” modifying.
Additionally, since this phrase invokes § 112 ¶ 6 and the Function of FP#4 thus dictates the corresponding structure in the specification, it is important to determine which phrase(s) the “based on confirming an authentication code” modifies.  Depending upon what phrase(s) the “based on confirming an authentication code” modifies, interpretation of the Function of FP#4 has the potential to change the precise corresponding structure (i.e. algorithm) designated by this phrase.

1.	One: A first amenable, plausible, and reasonable interpretation is that the phrase “based on confirming an authentication code” should be applied only to the “second functionality.”
Applicant is reminded that “[a] claim must be read in accordance with the precepts of English grammar.”  In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983).  Thus the rules of English grammar and in particular, the Doctrine of the Last Antecedent’ point to the first interpretation since “second functionality” directly precedes the “based on confirming an authentication code” phrase.  However the ‘Doctrine of the Last Antecedent’ is only a guide, not an absolute rule.  See Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1619 (Fed. Cir. 2008)(citations and quotations omitted) for a discussion of ‘Doctrine of the Last Antecedent’ as guidelines and not absolute rules.
Additionally, the Examiner finds that a review of the original disclosure reveals that it is unclear if this first interpretation is even supported by the original disclosure under § 112 ¶ 1.

2.	Two: A second amenable, plausible, and reasonable interpretation is that the phrase “based on confirming an authentication code” should be applied or modifying both the “first functionality and a second functionality.” Since the phrase goes on to state that “the first functionality comprising reporting an aspect of a parameter of a patient,” this would give greater weight to the second interpretation since it would be the only phrase that does not have a modifier.
Because of the two amenable, plausible, yet reasonable interpretation noted by the Examiner above combined with his analysis of this phrase (also as noted above), and in light of the guidance provide by Ex parte Miyazaki, the Examiner concludes that the functional phrase (i.e. the Function of FP#4) is indefinite.
“[W]e hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” 

Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (B.P.A.I. 2008)(precedential).

B. Claimed Structure Cannot Be Reasonably Determined
1.	“Medical Device … Configured To … In Claim 1
a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
In claim 1, the phrase “the medical device being further configured to have … an advanced functionality, wherein the advanced functionality comprises reporting an aspect of the parameter of the patient” is indefinite because the claimed structure of this phrase cannot be reasonably determined.
The Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” The Examiner also finds that claim 1 (in the quote in the paragraph immediately above) describes a ‘configuration’ of the claimed “medical device.”
	Based upon the claimed language itself, Applicant attempts to describe the “medical device” to have some functionality but claim 1 does not state which particular element within the claimed “medical device” possesses this functionality. For example, it could be the claimed “housing” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  If claim 1 does not invoke § 112 ¶ 6, the claimed structure inferred by this functional phrase cannot be reasonably determined.

2.	“Medical Device … Advanced Functionality of the Medical Device is Enabled” as recited in Claim 2.
a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
In claim 2, the phrase “in which the advanced functionality of the medial device is enabled in response to determining that the data set confirms the preset authorization criterion” is indefinite because the claimed structure of this phrase cannot be reasonably determined.
The Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” The Examiner also finds that claim 2 (in the quote in the paragraph immediately above) describes a some functionality of the claimed “medical device.”
	Based upon the claimed language itself, Applicant attempts to describe the “medical device” to have some functionality but claims 1 and 2 do not state which particular element within the claimed “medical device” possesses this functionality. For example, it could be the claimed “housing” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure cannot be reasonably determined.

3.	“Medical Device … Advanced Functionality Enable for Limited Time” as recited in Claim 3.

a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
In claim 3, the phrase “in which the advanced functionality of the medical device is enabled for a limited time.” is indefinite because the claimed structure of this phrase cannot be reasonably determined.
The Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” The Examiner also finds that claim 3 (in the quote in the paragraph immediately above) describes some functionality of the claimed “medical device.”
	Based upon the claimed language itself, Applicant attempts to describe the “medical device” to have some functionality but claims 1-3 do not state which particular element within the claimed “medical device” possesses this functionality. For example, it could be the claimed “housing” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality and what the structure for this functionality actually is, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure for this phrase (and therefore the claim as a whole) cannot be reasonably determined.

4.	“Medical Device … Advanced Functionality of the Medical Device is Disabled” as recited in Claim 4.

a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
In claim 4, the phrase “wherein the advanced functionality of the medical device is disabled in response to failing to determine that the data set confirms the preset authorization criterion” is indefinite because the claimed structure of this phrase cannot be reasonably determined.
The Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” The Examiner also finds that claim 4 (in the quote in the paragraph immediately above) describes some functionality of the claimed “medical device.”
	Based upon the claimed language itself, Applicant attempts to describe the “medical device” to have some functionality but claims 1 and 4 do not state which particular element within the claimed “medical device” possesses this functionality. For example, it could be the claimed “housing” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure cannot be reasonably determined.

5. “Receiving A Data Set From A Remote Accessory Configured To Collect At Least One Parameter Of A Patient;” as recited in Claim 10
Claim 10 expressly recites the first method step of “receiving a data set from a remote accessory configured to collect at least one parameter of a patient ….”  Dependent claim 11 begins “[t]he method of claim 10, wherein the receiving the data set from the remote accessory comprises communicatively coupling the remote accessory to the medical device ….[Emphasis added.]”
As noted by the CAFC in Toro Co. v. White Consolidated Industries, Inc., 199 F.3d 1295, 53 USPQ2d 1065 (Fed. Cir. 1999):
The doctrine of claim differentiation can shed light on the proper scope to be afforded a claim limitation, for there is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims.  To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant.
Toro Co., 199 F.3d at 1302, 53 USPQ2d at 1070 (citations and quotations omitted). 

 In other words, “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.”) Phillips v. AWH Corp., 415 F.3d 1303, 1315, 75 USPQ2d 1321, 1327 (Fed. Cir. 2005) (en banc).
Because dependent claim 11 expressly recites “communicatively coupling the remote accessory to the medical device,” then the doctrine of claim differentiation presumes that the claimed “coupling” in dependent claim 11 is therefore not present in its parental, independent claim 10. In other words, because claim 10 is therefore presumed not to have the remote accessory “coupled” (either wired or wirelessly) to the medical device, it is unclear how the claimed “medical device” can receive any information from the “remote accessory” in the first method step of independent claim 10. Thus the scope of the method step is not known.
Dependent claims 11-14 are rejected because these claim depend upon rejected claim 10.

6 .	“Collecting the At Least One Patient Parameter After the At Least One Function Is Enabled” In Claim 14.
Claim 14 recites: “The method of claim 10, further comprising collecting the at least one patient parameter after the at least one function is enabled.”
However claim 10 (from which claim 14 depends), has previously stated that the “collecting the at least one parameter while the at least one function is disabled.”
Claim 14 is indefinite because it is unclear how “the at least one parameter” can be both enabled and disabled at the same time.

7 .	“At Least One Function Of The Medical Device Is Enabled For A Limited Time” In Claim 16.
a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
The claimed structure for the “control system of claim 15, wherein the at least one function of the medical device is enabled for a limited time” cannot be reasonable determined.
Claim 16, states:  “The control system of claim 15, wherein the at least one function of the medical device is enabled for a limited time.”
As noted previously, claim 15 and 16 are product, apparatus, or machine claims. 
Based upon the claimed language itself, Applicant attempts to describe the “control system” to have some functionality but does not state which particular element within the claimed “control system” possesses this functionality. For example, it could be the claimed “reader” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure for this phrase (and therefore the claim as a whole) cannot be reasonably determined.

8 .	“At Least One Function Of The Medical Device Is Disabled In Response To Failing To Confirm” In Claim 17.
a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
The claimed structure for the “control system of claim 15, wherein the at least one function of the medical device is enabled for a limited time” cannot be reasonable determined.
Claim 16, states:  “The control system of claim 15, wherein the at least one function of the medical device is disabled in response to failing to confirm the authentication information against the preset authorization criterion. “
As noted previously, claim 15 and 16 are product, apparatus, or machine claims. 
Based upon the claimed language itself, Applicant attempts to describe the “control system” to have some functionality but does not state which particular element within the claimed “control system” possesses this functionality. For example, it could be the claimed “reader” or perhaps even the claimed “processor.” In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure cannot be reasonably determined.


9 .	“A Medical Device Configured To Operate With … A Second Functionality” In Claim 21.
a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase (is within FP#4) that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that FP#4 does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 21 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues:
“Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” 
Apr 2021 Remarks, p 11. 

“However, Applicant respectfully asserts that § 112(f) does not apply, because claims 1, 15, and 21 recite sufficient structure to provide sufficiently definite meaning as to the structure that performs the features of claims 1, 15, and 20. (sic) [Emphasis added.]” 
Apr 2021 Remarks, p 10.


b.	Substance of the Rejection
If claim 21 does not invoke § 112 ¶ 6, then the claimed structure for the “second functionality” of claim 21 cannot be reasonably determined.
As noted previously, claim 21 is product, apparatus, or machine claims. 
Based upon the claimed language itself, Applicant attempts to describe the “medical device” to have “a second functionality” but does not state or limit this functionality.

In other words, because a person of ordinary skill in this particular art cannot reasonably determine which particular claimed element processes the claimed functionality, it is unclear how this claimed functionality adds or perhaps modifies any of the expressly recited claimed structure.  Thus, the claimed structure cannot be reasonably determined.


C. § 112 ¶ 2 Based Upon Hybrid Claims 

The following phrases appear to be method or process steps in product, machine, or apparatus claims.   However, “[m]ethod claims are only infringed when the claimed process is performed, not by the sale of an apparatus that is capable of infringing use. [Emphasis added.]”  Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311, 79 USPQ2d 1931, 1940 (Fed. Cir. 2006).
If Applicant expressly admits in an appropriately filed response that the claimed phrases (noted in this section below, i.e., 1, 2, 3. etc.) are not method or process steps, and thus performance of the phrase is not required for infringement or anticipation for of each of the respective product, machine, or apparatus claims, the following rejections will be withdrawn.

1. 	“Reporting An Aspect Of The Parameter Of The Patient” in Claims 1, 15 & 21.

a.	This Is An Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b. 	Substance of the Rejection
	Claims 1, 14, and 21 are indefinite because these claims are considered a hybrid claim.  Each claim (1, 15, and 21) each expressly recite “reporting an aspect of the parameter of the patient.”

i. Claim 1
	First, the Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” Additionally, claims 1, 4, and 6 each being “[t]he medical device of claim 1.  From this evidence, a person of ordinary skill in this particular art can reasonably conclude that claim 1 is drawn to a product, machine, or apparatus claim.
	Second, claim 1 also recites “reporting an aspect of the parameter of the patient.” From this express claim language, a person of ordinary skill in this particular art could alternatively conclude that claim 1 includes the express method step of “reporting an aspect of the parameter of the patient …” In light of this express method step, a person of ordinary skill in this particular art could then alternatively conclude that claim 1 is directed to a process or method step.
In light of this conflicting evidence, a person of ordinary skill in this particular art could reasonably interpret claim 1 to be drawn to either a product or process.
Therefore in accordance with MPEP § 2173.05(p) II. which states that a single claim must be drawn to either a product or process (but not both) and because it was unclear whether direct infringement occurs when one creates or import the claimed “medical device” or whether direct infringement occurs when the user actually performs the method step of “reporting an aspect of the parameter of the patient” claims 1 is indefinite. See In re Katz Interactive Call Processing Patent Litig. (Ronald A. Katz Tech. Licensing, LP v. Am. Airlines, Inc.), 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

ii. Claims 15 and 21
Independent claims 15 and 21 also recited the same method step (i.e. “reporting an aspect of the parameter of the patient”) and is rejected for the same reasons outlined above with respect to claim 1.


2. 	“Determining Whether A Data Set … Confirms Preset Authentication Criterion” as Recited in Claims 1 and 10.
a.	Alternative Rejection
Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.


b.	Substance of the Rejection
ii. Claim 1
	Claims 1-9 are indefinite because claim 1 is considered a hybrid claim.  Claim 1 expressly recites “determining whether a data set received from the remote accessory confirms preset authentication criterion about the remote accessory ….”
	First, the Examiner finds that claim 1 begins “[a] for an accessory capable of collecting a parameter of a patient, comprising ….” Additionally, claims 1, 4, and 6 each being “[t]he medical device of claim 1.  From this evidence, a person of ordinary skill in this particular art can reasonably conclude that claim 1 is drawn to a product, machine, or apparatus claim.
	Second, claim 1 also recites “determining whether a data set received from the remote accessory confirms preset authentication criterion about the remote accessory.” From this express claim language, a person of ordinary skill in this particular art could alternatively conclude that claim 1 includes the express method step of “determining whether a data set received from the remote accessory confirms preset authentication criterion .…” In light of this express method step, a person of ordinary skill in this particular art could then conclude that claim 1 is directed to a process or method step.
In light of this conflicting evidence, a person of ordinary skill in this particular art could reasonably interpret claim 1 to be drawn to either a product or process.
Therefore in accordance with MPEP § 2173.05(p) II. which states that a single claim must be drawn to either a product or process (but not both) and because it was unclear whether direct infringement occurs when one creates or import the claimed “medical device” or whether direct infringement occurs when the user actually performs the method step of “determining whether a data set received from the remote accessory confirms preset authentication criterion” claim 1 is indefinite.
ii. Claim 10
Independent claim 10 also recited the same method step (i.e. “determining whether a data set received from the remote accessory confirms preset authentication criterion”) and is rejected for the same reasons outlined above with respect to claim 1.

3. 	“Upon Detecting Or Receiving Information That The Cable Is Coupled To The Medical Device” as Recited in Claim 23.

a.	Alternative Rejection

Note: It is the Examiner’s principle position that phrase noted below is within a phrase that invokes § 112 ¶ 6.  However this alternative § 112 ¶ 2 rejection is now presented in this Office action for compact prosecution reasons; assumes that Applicant has successfully argued that the claimed phrase does not invoke § 112 ¶ 6; and because Applicant has repeatedly argued that claim 1 does not invoke § 112 ¶ 6.  See e.g. Apr 2021 Remarks where Applicant argues “Applicant respectfully submits that the claims, as amended, do not invoke interpretation under 35 U.S.C. § 112(f) (sic)” Apr 2021 Remarks, p 11.

b.	Substance of the Rejection
First, the Examiner finds that claim 23 begins “A system” Additionally, claim 23 expressly recites “The system of claim 21.”  From this evidence, a person of ordinary skill in this particular art can reasonably conclude that claims 21 and 23 are drawn to a product, machine, or apparatus claim.
Second, claim 23 also recites “detecting or receiving information that the cable is coupled to the medical device.” From this express claim language, a person of ordinary skill in this particular art could alternatively conclude that claim 23 includes the express method step of “detecting or receiving information that the cable is coupled to the medical device.” In light of this express method step, a person of ordinary skill in this particular art could then conclude that claim 1 is directed to a process or method step.
In light of this conflicting evidence, a person of ordinary skill in this particular art could reasonably interpret claim 23 to be drawn to either a product or process.
Therefore in accordance with MPEP § 2173.05(p) II. which states that a single claim must be drawn to either a product or process (but not both) and because it was unclear whether direct infringement occurs when one creates or import the claimed “system” or whether direct infringement occurs when the user actually performs the method step of “determining whether a data set received from the remote accessory confirms preset authentication criterion” claim 23 is indefinite.


D. Claimed Phrases Lacks Antecedent Basis
1.	“the Medical Device” in Claim 10
Method claim 10 expressly recites “disabling at least one function of the medical device in response to ….[Emphasis added.]” The term “the medical device” in line 7 of claim 10 lacks antecedent basis. This lack of antecedent basis causes claim 10 to be indefinite because it is unclear if the “the medical device” in line 7 of claim 10 is connected or a part of any of the other expressly recited method steps.
Claims 11-14 are also rejected because these claims are dependent upon rejected claim 10.

2.	“the Accessory” In Claim 15
The Examiner finds that claim 10 expressly recites a “remote accessory in lines 3-4 of claim 15.  Line 5 of claim 10 also recites “the accessory ….” The term “the accessory” in line 5 of claim 15 lacks antecedent basis. This lack of antecedent basis causes claim 15 to be indefinite because it is unclear if “the accessory” in line 5 is the same or different from the “remote accessory” recited in lines 3-4.  Appropriate correction is required.  Claims 16-20 are also rejected because these claims are dependent upon rejected claim 15.

E. Conclusion of § 112 ¶ 2 Rejections 
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation which is considered indefinite cannot be disregarded.”  However, the Examiner concludes that because claims 1-20, 23, 25, 34, 35,  37 40, and 42-45 are indefinite under § 112 ¶ 2, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).
Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of the claims) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicant is reminded that when a particular § 112 ¶ 2 rejection is overcome by Applicant and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.

X. CLAIM REJECTIONS - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §1026 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .


A. Anticipation Rejections Based on Covey
Claims 1-20, 23, 25, 34, 35,  37 40, 44, and 45, as understood by the Examiner, are rejected under 35 U.S.C. §102(b) as being anticipated by Covey et al (PgPub 2004/0162586)(“Covey”).

1.	Independent Claim 1 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The rejections based upon Covey in this section will assume FP#1 & FP#2 invoke § 112 ¶ 6.

a.	Covey Discloses:
Covey discloses a medical device (10 in Figure 1) comprising:
a housing (12 in Figure 1) configured to couple with a remote accessory (“electrodes” 30 in Figure 1) configured to collect a parameter of a patient; (“analyzing the heart rhythms of the patient” Covey [0021]); 
an energy storage module (“energy storage device” Covey [0027]) disposed within the housing (See Figure 1) configured to store an electrical charge and configured to deliver the electrical charge to the patient for defibrillating the patient (inherent);
a processor (“processor” 38 Covey [0028]); and
a memory (“memory” 48 Covey [0038]) coupled to and accessible by the processor, the memory configured to store authentication and readiness information (inherent since the memory has a configuration which enables it to store virtually any data to be used by the processor).

b.	Applicant’s Admission
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#1 and FP#2: In particular, Applicant has expressly admitted that:
i.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11; 
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
	In other words, because Applicant has expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor,’” only a processor needs to be disclosed in the prior art to anticipate or render obvious this limitation.
 Note: It is the Examiner’s primary position that the FF#1 and FF#2 each require an algorithm and thus are indefinite under § 112 ¶ 2. See § IX A. in this Office action.
This prior art rejection (and all prior art rejections) are based upon the Examiner’s alternative position that the Katz Exception (as argued by Applicant) does apply.  This alternative position is provided for (a) compact prosecution purposes and (b) should a reviewing body find that Applicant’s arguments persuasive (i.e. that in FF#1 and FF#2, the Katz Exception does apply).
For purposes of apply the prior art only, the Examiner will hereby rely on Applicant’s express statements (noted above) that the Katz Exception applies.  See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additional Findings of Fact:
Although not needed for anticipation, the Examiner also finds that Covey discloses a:
medical device being further configured to have a basic functionality (shocking a adult patient) and an advanced functionality (shocking a pediatric patient), wherein the advanced functionality comprises reporting an aspect of the parameter (reporting an ECG) of the (pediatric) patient:
Although various types of electrodes may be used with the defibrillator 10, preferably the electrodes 30 are QUIK-COMBOTM pacing/defibrillation/ECG electrodes sold by Medtronic Physio Control Corporation. [Emphasis added.]
Covey [0024]
the processor is configured to determine whether the remote accessory is authenticated by determining whether a data set received from the remote accessory confirms a  preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory; (See below, Covey discloses:
“The electrode identification information is preferably programmed in a memory of the tag 40, and such information includes one or optionally more of the electrode type, the electrode expiration date, the electrode manufacturing lot-code, and a distinguishing code. [Emphasis added.]” Covey [0031]).
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 … are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates. [Emphasis added.]
 Covey [0045]).

2.	Claim 2 is Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
	Because claims 2-6 only recites functionalities of the claimed processor, because it’s the Examiner’s position that claims 1-9 invoke § 112 ¶ 6,  and because Applicant has expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor,” Apr 2021 Remarks, p 11; claims 2-5 are rejected by the same processor as found in claim 1.

Nevertheless, Covey also discloses:
The medical device of claim 1, in which the advanced functionality (shocking a pediatric patient) of the medial device is enabled in response to determining that the data set confirms the preset authorization criterion (in response to determining that the electrodes are for a pediatric patient).
In response to determining that the patient is a child, the pediatric patient will receive a pediatric shock.
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 …, are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates, using the adjusted values of each if adjusting had been warranted in using the software. [Emphasis added.]
 Covey [0049]).


3.	Claim 3 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The medical device of claim 2, in which the advanced functionality of the medical
device is enabled for a limited time.
Because the medical device 10 is not enabled forever, it must be enabled for a limited time.

4.	Claim 4 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The medical device of claim 1, wherein the advanced functionality of the medical device is disabled in response to failing to determine that the data set confirms the preset authorization criterion..
The advanced functionality (shocking a pediatric patient) is disabled if e.g. the (“electrodes 30” Covey [0024]) is for “adult therapy.” See also Covey [0045] and [0049].

Alternatively, the advanced functionality (use of the electrodes at all) is disabled if e.g. the (“electrodes 30” Covey [0024]) are past their expiration date.  In fact, if the (“electrodes 30” Covey [0024]) are past their expiration date, both “basic functionality” and “advanced functionality” will be disabled.



5.	Claim 5 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The medical device of claim 4, wherein a warning is displayed on a display in response to the failing to determine that the data set confirms the preset authentication criterion.
[W]hen the status information received in response to the interrogation indicates a matter requiring prompt attention, the status monitor 94 may wirelessly transmit a signal to the defibrillator 10, generating a response (e.g., warnings on displays 20, flashing lights from the annunciators 22, or audible noise over the Speaker 24) to notify the user that corrective action may be required. [Emphasis added.]
Covey [0064]

6.	Claim 6 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The medical device of claim 1, wherein the received data set is encrypted when
received at the medical device. Covey states:
The RFID tag detects the interrogating or query signal and transmits a response signal containing encoded data back to the receiver. Information in the response signal may be encrypted, and a database of electrode identifying part numbers may be needed for cross-referencing the information in order to interpret the information. [Emphasis added.]
Covey [0032]

7.	Claim 7 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
	The medical device of claim 1, wherein the remote accessory comprises an
electrode. (“electrodes 30” Covey [0024]).

8.	Claim 8 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
	The medical device of claim 7, wherein the electrode comprises an electrocardiogram electrode. (“analyzing the heart rhythms of the patient” Covey [0021]). See also: 
Although various types of electrodes may be used with the defibrillator 10, preferably the electrodes 30 are QUIK-COMBOTM pacing/defibrillation/ECG electrodes sold by Medtronic Physio Control Corporation. [Emphasis added.]
Covey [0024]
9.	Claim 9 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
	Claim 9 (Amended). The medical device of claim 7, wherein the electrode comprises a defibrillation electrode (inherent in “electrodes 30” Covey [0024]).

10.	Independent Claim 10 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
Covey discloses a method comprising:
receiving a data set from a remote accessory [an electrode 30] configured to collect at least one parameter of a patient; (heart rhythms or ECG, see “analyzing the heart rhythms of the patient, Covey [0021]).
determining whether the data set confirms a preset authentication criterion about the remote accessory; [“The electrode identification information is preferably programmed in a memory of the tag 40, and such information includes one or optionally more of the electrode electrode type, the electrode expiration date, the electrode manufacturing lot-code, and a distinguishing code. [Emphasis added.]” Covey [0031].  See also Covey [0049]).
disabling at least one function of the medical device (shocking a pediatric patient) in response to determining that the data set does not confirm the preset authentication criterion (the electrode is for an adult, not a pediatric patient or the electrode is past it’s expiration date) wherein the at least one function comprises reporting an aspect of the at least one parameter of the patient; (reporting that the electrode status is “out of service” Covey [0064] for a pediatric patient since the attached electrode is for an adult or past its expiration date).
collecting the at least one parameter while the at least one function is disabled. (The system in Covey still collects heart rhythms (“analyzing the heart rhythms of the patient” Covey [0021]) and update the status logs Covey [0064]). In other words, the defibulator may disable the ‘shock’ portion while still reading heart rhythms of the patient if the electrodes are “out of “service” since if it is paste the electrode’s expiration date.
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 …, are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates, using the adjusted values of each if adjusting had been warranted in using the software. [Emphasis added.]

 Covey [0049]).

11.	Claim 11 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
	The method of claim 10, wherein the receiving the data set from the remote accessory comprises communicatively coupling the remote accessory to the medical device through a wireless communication channel.
“The electrode identification information, transmit ted from each of the RFID tags 40 and 60 in respective steps 72 and 74, is wirelessly received by at least one receiver, preferably by radio waves, in step 76.”  Covey [0044].

12.	Claim 12 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The method of claim 10, further comprising, by the medical device, coupling of the remote accessory to a processor of the medical device, wherein the remote accessory comprises a defibrillation electrode (“electrodes 30” Covey [0024]) and a memory (see below), and wherein the data set corresponds to information stored in the memory.
the electrode identification information for any one pair of electrodes 30 is preferably stored in a memory of a corresponding electrode identification tag 40. Such a tag 40 is preferably coupled to at least one of the pair of corresponding electrodes 30 for which the electrode identification information applies. [Emphasis added.]
Covey [0043]

13.	Claim 13 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The method of claim 10, wherein the at least one function is enabled prior to determining whether the data set confirms the preset authentication criterion about the remote accessory.
Inherent since the device 10 is initially enabled.

14.	Claim 14 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The method of claim 10, further comprising collecting the at least one patient parameter after the at least one function is enabled.
	Inherent since the “one patient parameter” will only be collected after the electrode 30 has been plugged into the device 10 and enabled.

15.	Independent Claim 15 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The rejections based upon Covey in this section will assume FP#3 invokes § 112 ¶ 6.

a.	Covey Discloses:
A control system comprising: 
a reader (“an RFID transmitter-receiver unit” Covey [0032]) coupled to a medical device (10) and configured to read a data set from a remote accessory (electrode 30) coupled to the medical device (10), wherein the medical device is configured to defibrillate a patient (inherent in a defibrillator 10) and the accessory is configured to collect a parameter of the patient (ECG of patient, see “COMBOTM pacing/defibrillation/ECG electrodes,” Covey [0024]
a processor (“processor” 38 Covey [0028]) coupled to the reader (“an RFID transmitter-receiver unit”, Covey [0024] to [0034].

b.	Applicant’s Admissions:
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#1: In particular Applicant has expressly admitted that:
i.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11; 
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
iii.	“Claim 15 recites, in part, ‘processor ... configured to determine whether the data set from the remote accessory confirms a preset authentication criterion about the accessory.’ This feature is equivalent to processing data, and is therefore coextensive with the structure of the recited processor.” Apr 2021 Remarks, p 11;

c.	Analysis of Applicant’s Admissions:
	The Examiner finds that Applicant has tried to use the Katz Exception since Applicant has now expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor.” only a processor needs to be disclosed in the prior art to anticipate or render obvious this limitation.
 
See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additional Findings of Fact:
Although not needed for anticipation, the Examiner also finds that Covey discloses a configuration where a processor may:
determine whether the data set from the remote accessory confirms a preset authentication criterion about the accessory (e.g. “shelf-life, and in turn, the expiration date, for
 electrodes” Covey [0053]]
wherein the processor is further configured to enable at least one function (e.g., the shocking of either a pediatric or adult patient) of the medical device in response to determining that the preset authentication criterion is confirmed (e.g., the expiration date has not been reached) and the remote accessory is authenticated, wherein the at least one function comprises reporting (notifying the user, see below) an aspect of the parameter of the patient. See Covey which states:
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 …, are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates, using the adjusted values of each if adjusting had been warranted in using the Software. This communication with the user is facilitated by the processor 38 being coupled to the control panel 16 (FIG. 1) via the bus.
Covey [0049].

16.	Claim 16 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The control system of claim 15, wherein the at least one function of the medical device is enabled for a limited time.
	Inherent in Covey since the shocking of the patient is not enabled forever.

17.	Claim 17 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The control system of claim 15, wherein the at least one function of the medical device is disabled in response to failing to confirm the authentication information against the preset authorization criterion.
	Inherent in Covey since the shocking of a pediatric patient will not occur if the system detects the patient is an adult.

18.	Claim 18 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The control system of claim 15, further comprising a decryption module configured to decrypt the received data set, wherein the received data set is encrypted when received at the medical device.
Covey expressly states that the “Information in the response Signal may be encrypted, and a database of electrode identifying part numbers may be needed for cross-referencing. [Emphasis added]” Covey [0032]. Thus its inherent in Covey that the data would have to be decrypted otherwise it would not be usable.

19.	Claim 19 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The control system of claim 15, wherein the remote accessory comprises an
electrode. (“electrodes 30” Covey [0024]).

20.	Claim 20 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The control system of claim 15, wherein the reader (“an RFID transmitter-receiver unit” Covey [0032]) comprises a radiofrequency identification reader configured to couple the remote accessory to the medical device through a wireless communication coupling.
The RFID tag detects the interrogating or query Signal and transmits a response Signal containing encoded data back to the receiver. Information in the response signal may be encrypted, and a database of electrode identifying part numbers may be needed for cross-referencing the information in order to interpret the information. [Emphasis added.]
Covey [0032]

21.	Independent Claim 21 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)

a.	Covey Discloses:
Covey discloses a system, comprising: 
a medical device (10) configured with a first functionality comprising reporting an aspect of a parameter of a patient; (aspect is for a pediatric patient: “analyzing the heart rhythms of the [pediatric] patient” Covey [0021]) and a second functionality (shocking a pediatric patient) based upon confirming an authentication code (based upon confirmation that the electrode is designed for pediatric patients).
a cable (electrode 30 with leads 54) coupled to the medical device (10)  


b.	Applicant’s Admissions:
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#1: In particular Applicant has expressly admitted that:
i.	“However, Applicant respectfully asserts that § 112(f) does not apply, because claims 1, 15, and 21 recite sufficient structure to provide sufficiently definite meaning as to the structure that performs the features of claims 1, 15, and 20 (sic).” Apr 2021 Remarks, p 10.
ii. 	“Claim 21 has been amended to omit the term ‘electrode connector,’ and therefore, the interpretation under§ 112(f) is not warranted.” Apr 2021 Remarks, p 11.
iii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
	In other words, because Applicant has expressly admitted that “[c]laim 21 has been amended … and therefore, the interpretation under§ 112(f) is not warranted,” only a medical device” and a “cable coupled to the medical device” needs to be disclosed in the prior art to anticipate or render obvious this limitation.
See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additionally Findings of Fact
Although not needed for anticipation, the Examiner also finds that Covey discloses a configuration where a processor may have a hardware configuration:
 to operate with a first functionality (reporting ECG using the “COMBOTM pacing/defibrillation/ECG electrodes,” Covey [0024]) and a second functionality (shocking a pediatric patient) based on confirming an authentication code (confirming the electrodes are for pediatric patients and e.g. not past their expiration date), the first functionality comprising reporting an aspect of a parameter of a patient; (reporting ECG using the “COMBOTM pacing/defibrillation/ECG electrodes,” Covey [0024]).

22.	Claim 23 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the cable is further configured to, upon detecting or receiving information that the cable is coupled to the medical device, transmit the authentication code to the medical device.
The RFID tag detects the interrogating or query signal and transmits a response signal containing encoded data back to the receiver. Information in the response signal may be encrypted, and a database of electrode identifying part numbers may be needed for cross-referencing the information in order to interpret the information. [Emphasis added.]
Covey [0032]

23.	Claim 25 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the cable is further configured to, upon detecting or receiving information that the cable is coupled to the medical device, receive a query from the medical device requesting the authentication code (“an RFID system would include an RFID transmitter-receiver unit used to query an RFID transponder or tag.” Covey [0032]), and, in response to the query, transmit the authentication code (“The RFID tag detects the interrogating or query signal and transmits a response signal containing encoded data back to the receiver.” Covey [0032]).

24.	Claim 34 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the second functionality comprises delivering a defibrillation shock to the patient.

25.	Claim 35 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the second functionality comprises delivering a defibrillation shock to the patient based on the parameter.
	Inerent since that’s what Covey’s defibrillator 10 does.See also Covey which states: “pair of electrodes adapted to be operatively coupled to the electrical source and adapted to deliver the defibrillation shock to a patient ….” Covey, Claim 1 on page 8.

26.	Claim 37 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the authentication code is encrypted.
The RFID tag detects the interrogating or query signal and transmits a response signal containing encoded data back to the receiver. Information in the response signal may be encrypted, and a database of electrode identifying part numbers may be needed for cross-referencing the information in order to interpret the information. [Emphasis added.]
Covey [0032]

27.	Claim 40 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, wherein the confirmation of the authentication code by the medical device indicates that the cable was manufactured by or approved by a manufacturer of the medical device.
By distinguishing in this fashion, exact electrode identification can be provided to the manufacturer, which can be used for future development purposes in improving the electrodes 30. [Emphasis added.]

Covey [0031]

28.	Claim 44 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 21, further comprising an accessory coupled to the cable and comprising: the electrode (electrode 30) configured to detect the parameter (“analyzing the heart rhythms of the patient” Covey [0021]; and memory (see below) storing the authentication code.
the electrode identification information for any one pair of electrodes 30 is preferably stored in a memory of a corresponding electrode identification tag 40. [Emphasis added.]
Covey [0030]

29.	Claim 45 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The system of claim 44, wherein the cable is configured to transmit, from the medical device to the accessory, a query (“an RFID system would include an RFID transmitter-receiver unit used to query an RFID transponder or tag.” Covey [0032]), and wherein the accessory is configured to transmit the authentication code to the cable based on receiving the query. (“The RFID tag detects the interrogating or query signal and transmits a response signal containing encoded data back to the receiver.” Covey [0032]).

Additional Findings of Fact:
Covey discloses that “hard-wired electrical links” within the “network” connecting the “status monitor 94”) coupled to the medical device (via status monitor 94):
“[T]he communication between the status monitor 94 and the tags 40 … is preferably done over a network. In particular, the tags 40 … include a communication interface that establishes a communication link with a communication interface in the status monitor 94 over the network. As such, query signals from the status monitor 94 and responses from the tags 40 … can be communicated over the network. The network may be any network. The network may comprise, for example, a public switched telephone network, a cellular telephone network, a local area network, a wide area network, a global computer network such as the Internet, an integrated services digital network, or the like. In some venues in which the electrode 30 … may be deployed, the venue may include a dedicated security network or a private building maintenance network. Either may serve as the network. The network may include hard-wired electrical or optical communication links, wireless links, or a combination of both. [Emphasis added.]
Covey [0062]

XI. CLAIM REJECTIONS— 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103(a) 7 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

A.	Obviousness in View of Covey
1.	Claims 1-9 Are Obvious Over Covey in View of White (Assumes § 112 ¶ 6 is Invoked)

Claims 1-9, as understood by the Examiner, are alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Covey (U.S. 20004/0162586 A1) in view of  White’s How Computers Work. 7th Edition.8



a.	Independent Claim 1
	The Examiner finds that based upon a review of the claims themselves, claim 1-9 are drawing to a “medical device … comprising ….”  Thus, claims 1-9 are product, machine, or apparat claims.  (See § VI. D. 2.  “Product Claims” in this Office action).
Covey discloses as discussed above. See Anticipation rejections in Section X of this Office action titled: “X. CLAIM REJECTIONS - 35 U.S.C. § 102” subsection “A.” et seq.
In particular, the Examiner finds that Covey discloses a processor (“processor” 38 Covey [0028].
Additionally, it is the Examiner’s principle position that claims 1-9 are anticipated by Covey because the (“memory” 48 Covey [0038]) is in Covey is inherently “accessible by the processor” since the memory has a configuration which enables it to store virtually any data to be used by the processor. 
However if a reviewing body finds that “memory” in Covey is not inherently “accessible by the processor” as claim 1 requires, White’s How Computers Work teaches a memory accessible by a processor. See White pp 14-15 showing a processor and memory; and Chapters 5 “How RAM Works” et seq. and Chapter 6 “How a Microprocessor Works” et seq each describing how processor stores information in the RAM.
Therefore if not inherent, it would be therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Covey to directly disclose how the memory is “accessible by the processor.”
A person of ordinary skill in this particular art would be motivated to have Covey’s memory” 48 accessible by Covey’s “processor” 38 in order for the memory to store data that the processor needs. The processor has limited cache space and it would be desirable to park data not needed for immediate processing in the RAM as shown by White.

b.	Dependent Claims 2-9
	Claims 2-9 are rejected for the same reasons claims 2-9 are anticipated in the anticipation rejections above. In other words, the claimed elements in claims 2-9 are directly or inherently disclosed in Covey.

2. 	Claims 10-14 Are Obvious Over Covey in View of White

Claims 10-14, as understood by the Examiner, are alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Covey in view of  White’s How Computers Work. 7th Edition.
The Examiner finds that based upon a review of the claims themselves, claim 10-14 are drawing to a “method … comprising ….”  Thus, claims 10-14 are method or process claims.  (See § VI. D. 1.  “Process or Method Claims” in this Office action).

a.	Independent Claim 10
Covey discloses as discussed above. See Anticipation rejections in Section X of this Office action titled: “X. CLAIM REJECTIONS - 35 U.S.C. § 102” subsection “A.” et seq.
Additionally, it is the Examiner’s principle position that claims 10 is anticipated by Covey because Covey inherently discloses “determining whether the data set confirms a preset authentication criterion about the remote accessory” (as found in claim 10) since Covey reviews and is “interpreting both the electrode and spare electrode identification information” in information step 80 in Figure 5 of Covey.
However if a reviewing body finds that Covey’s “interpreting both the electrode and spare electrode identification information” is not “determining whether the data set confirms a preset authentication criterion about the remote accessory,” it would be therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to prevent the electrode from being used (by giving it the “out of service” status) because it may not be safe since the electrode may be e.g. past its expiration date since Covey expressly states:
“As a consequence, the expiration dates of the electrodes would need to be interpreted and subsequently evaluated taking the environmental conditions into account.” Covey [0046]. 

“As such, the electrodes are either being relied upon after the electrodes have lapsed past their effective expiration dates, or the electrodes are being discarded prematurely because they have gone over their initially designated expiration dates.” Covey [0054]; and 

“The logged status information may include, for example, a summary of the electrodes location and operational status, such as “ready,” [or] “out of service.” Covey [0064].
A person of ordinary skill in this particular art would be motivated to take Covey’s electrode and place in an “out of service” status if past its “effective expiration date” since the product may have degraded over time and might not perform up to established standards. “Industry standards exist that define procedures for determining shelf-life, and in turn, the expiration date, for electrodes.” Covey [0053].

b.	Dependent Claims 11-14
Claims 11-14 are rejected for the same reasons claim 10 is anticipated in the anticipation rejection above. In other words, the claimed elements in claims 11-14 are directly or inherently disclosed in Covey.

3. 	Claims 15-20 Are Obvious Over Covey in View of Derfler (Assumes § 112 ¶ 6 is Invoked)
Claims 15-20, as understood by the Examiner, are alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Covey in view of White’s How Computers Work. 7th Edition.
	The Examiner finds that based upon a review of the claims themselves, claim 15-20 are drawing to a “control system … comprising ….”  Thus, claims 15-20 are product, machine, or apparat claims.  (See § VI. D. 2.  “Product Claims” in this Office action).

a.	Independent Claim 15
Covey discloses as discussed above. See Anticipation rejections in Section X of this Office action titled: “X. CLAIM REJECTIONS - 35 U.S.C. § 102” subsection “A.” et seq. Covey also discloses:
a reader (“an RFID transmitter-receiver unit” Covey [0032]) coupled to a medical device (10) and configured to read a data set from a remote accessory (electrode 30) coupled to the medical device (10), wherein the medical device is configured to defibrillate a patient (inherent in a defibrillator 10) and the accessory is configured to collect a parameter of the patient (ECG of patient, see “COMBOTM pacing/defibrillation/ECG electrodes,” Covey [0024]
a processor (“processor” 38 Covey [0028]) coupled to the reader (“an RFID transmitter-receiver unit”, Covey [0024] to [0034]
Additionally, it is the Examiner’s principle position that claims 15-20 are anticipated by Covey because Covey discloses “a processor coupled to the reader.”
However if a reviewing body finds that Covey not directly or inherently disclose “a processor coupled to the reader” it would be obvious to modify Covey to directly disclose that the reader is electrically connected to the processor since if this was not true, the user would not be able to read the RFID data.
Therefore if not inherent, it would be therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Covey to directly disclose that the reader is electrically connected to the processor since if this was not true, the user would not be able to read the RFID data.

b.	Dependent Claims 16-20
Claims 16-20 are rejected for the same reasons claims 16-20 are anticipated in the anticipation rejections above. In other words, the claimed elements in claims 16-20 are directly or inherently disclosed in Covey.

4. 	Claims 21, 23, 25, 34, 35, 37 40, 44, and 45 Are Obvious Over Covey in View of Derfler (Assumes § 112 ¶ 6 is Invoked)
	The Examiner finds that based upon a review of the claims themselves, claim 21, 23, 25, 34, 35, 37 40, 44, and 45 are drawing to a “system … comprising ….”  Thus, claims 21, 23, 25, 34, 35, 37 40, 44, and 45 are product, machine, or apparat claims.  (See § VI. D. 2.  “Product Claims” in this Office action).

a.	Independent Claim 21
	The Examiner finds that based upon a review of the claims themselves, claim 21, 23, 25, 34, 35, 37 40, 44, and 45 are drawn to a “system … comprising ….”  Thus, claims 21, 23, 25, 34, 35, 37 40, 44, and 45 are product, machine, or apparat claims.  (See § VI. D. 2.  “Product Claims” in this Office action).
Moreover, it is the Examiner’s principle position that claim claims 21, 23, 25, 34, 35, 37 40, 44, and 45 are anticipated because FF#4 invokes § 112 ¶ 6, because the claimed ‘configurations’ are inherent, and because claim 21 claims only two elements: a medical device and a cable couple to the medical device.  Additionally, the medical device and a cable each have various ‘configurations.’ For purposes of applying the prior art only, the Examiner will interpret these claimed configurations as hardware only configurations under the broadest reasonable interpretation standard.
Covey discloses as discussed above. See Anticipation rejections in Section X of this Office action titled: “X. CLAIM REJECTIONS - 35 U.S.C. § 102” subsection “A.” et seq.
In particular, the Examiner finds that Covey discloses a medical device (“defibrillator” 10 Covey [0028] and a cable (electrode 30 with leads 54) coupled to the medical device (10).
However if a reviewing body finds that Covey not directly or inherently disclose “a cable” connected to the medical device, it would be obvious to modify Covey to include a “wired connection” such as a serial connector as shown in Derfler (Chapter 8, “How Serial Communications Work” et seq.) to connect the cable to the medical device to ensure any accessory is electrically connected to the processor.

b.	Dependent Claims 23, 25, 34, 35, 37 40, 44, and 45
	Claims 23, 25, 34, 35, 37 40, 44, and 45 are rejected for the same reasons claims 23, 25, 34, 35, 37 40, 44, and 45 are anticipated in the anticipation rejections above. In other words, the claimed elements in claims 23, 25, 34, 35, 37 40, 44, and 45 are directly or inherently disclosed in Covey.

XII. 35 U.S.C. § 251 REJECTIONS
A. Essentially Same Rejections As Set Forth in § 112 ¶ 1 WD
The Examiner notes that the following 35 U.S.C. § 251 rejections are essentially the same rejections for new matter that were set forth above in § VIII. A. (i.e. the § 112 ¶ 1 WD New matter rejections).  If Applicant overcomes the § 112 ¶ 1 WD new matter rejections for the newly added claims, then the § 251 rejections will also be withdrawn. See MPEP § 1411.02 titled “New Matter.”

B. Substantive Grounds of Rejection under 235 U.S.C. §251
Claims 21, 23, 25, 34, 35, 37 40, 42, 43, 44, and 45 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:

1.	“A Cable … Configured To Transmit, to the Medical Device, the Authentication Code, the Authentication Corresponding to the … the Cable” as Recited in Claim 21.

First, the Examiner finds that “cable” is mentioned just once in the 971 Patent: “In some embodiments, the accessory 477 or 577 may be a non-invasive blood pressure hose, a non-invasive blood pressure cuff, an ECG cable, [and] an ECG electrode …. [Emphasis added.]”  971 Patent, C7:L3-5.
Although the original disclosure discusses authenticating an accessory 477 or 577, it does not sufficient disclose authenticating “a cable.”
Dependent claims 23, 25, 34, 35, 37 40, and 42-45 are rejected under § 251 because they depend upon rejected claim 21.


2.	“Confirmation Of The Authentication Code By The Medical Device Indicates That The Cable Was Manufactured By Or Approved By A Manufacture” in Claim 40.

The original disclosure does not disclose “confirmation of the authentication code by the medical device indicates that the cable was manufactured by or approved by a manufacturer of the medical device.” At best, the original disclosure may send a notification to the manufacturer. See 971 Patent, C12:L27-28.
The Examiner finds that there is insufficient disclosure of that the authentication code “indicates that the cable was … approved by a manufacturer.”

3.	“And Does Not Determine That A Second Authentication Code From The Accessory Confirms The Authentication Criterion” in Claim 42.

Claim 42 recites:
The system of claim 21, the authentication code being a first authentication code, wherein the medical device is further configured to disable the first functionality when the medical device is connected to an accessory and does not determine that a second authentication code from the accessory confirms the authentication criterion. 
Oct 2021 Claim Amendments, Claim 42.

The original disclosure does not disclose “a second authentication code [being received] from the accessory.”

XIII. DOUBLE PATENTING REJECTIONS
A. Background of Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the 681 Application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


B. Substantive Double Patenting Rejections
1.	U.S. Patent No. 7,728,548 (“Daynes”) in view of Covey

Claims 1-21, 23, 25, 34, 35,  37 40, and 42-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, and 15 of U.S. Patent No. 7,728,548 Daynes et al. (“Daynes”) in view of Covey. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Daynes discloses a medical device (10 in Figure 1) comprising:
a housing (inherent in “medical device” of claim 1) configured to couple with a remote accessory (“ECG” electrodes in claim 10) configured to collect a parameter of a patient (ECG in claim 10); 
an energy storage module (“capacitor” in claim 1) disposed within the housing (configured to store an electrical charge and configured to deliver the electrical charge to the patient for defibrillating the patient (inherent);
a processor (“processor” in claim 1); and
a memory coupled to and accessible by the processor, the memory configured to store authentication and readiness information (inherent since the memory has a configuration which enables it to store virtually any data to be used by the processor).
The claims in Daynes do not expressly state a “housing” or “memory.”
Covey teaches a housing (12 in Figure 1) and a memory attached to a processor memory (“memory” 48 Covey [0038]).
Therefore it would have been therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a housing and a memory.
A person of ordinary skill in this particular art would have been motived to modify the claims in Daynes to ensure
1.	the electronic components, like the capacitor are in a housing to prevent electric shock to the user; and
2.	the processor has sufficient memory to store the data it is receiving.

2.	U.S. Patent No. 8,179,087 (“Neumiller I”) in view of Covey

Claims 1-21, 23, 25, 34, 35,  37 40, and 42-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, and 15 of U.S. Patent No. 8,179,087 (“Neumiller I”) in view of Covey. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons noted above with respect to Daynes.

3.	U.S. Patent No. 8,183,823 (“Neumiller II”) in view of Covey

Claims 1-21, 23, 25, 34, 35,  37 40, and 42-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, and 15 of U.S. Patent No. 8,183,823 (“Neumiller II”) in view of Covey. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons noted above with respect to both Neumiller I and/or Daynes.

XIV. OBEJCTION TO OATH/DECLARATION
The Oct 2021 Reissue Declaration is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 C.F.R. § 1.175 and MPEP § 1414.

A. Two Errors in the Oct 2021 Reissue Declaration
1.	No Claims Without Alleged Error

Claim 1 is directed to a medical device with “preset authentication criterion” present. Currently, there is not a single claim directed to a medical device without requiring “preset authentication criterion” limitation.

2.	Missing Indication of How the Error Renders Patent Inoperative

The error statement failed to indicate how the alleged error renders the original patent wholly or partly inoperative or invalid.

B. Notes on the Declaration:
Even if Applicant adds “a medical device” claim without “preset authentication criterion” limitation, such a claim may be subject to improper recapture since the Applicant did argue about (and therefore surrendered) “preset authentication criterion” limitation during the 971 Patent prosecution.

XV. CLAIMS ALLOWABLE OVER THE PRIOR ART
A. Dependent Claims Allowable Over the Prior Art
Claim 42 and 43 would be allowable if rewritten to overcome the rejections under § 112 ¶ 1 WD, § 112 ¶ 2, 35 U.S.C. § 251, and obviousness double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


XVI. RESPONSE TO ARGUMENTS
The Examiner has considered Applicant’s arguments as set forth in the Oct 2021 Remarks but finds that the arguments are unpersuasive.

A. Arguments Regarding the Invocation of § 112 ¶ 6
1.	Applicant Argues the Katz Exception Should be Applied
	
a. Applicant Argues:
In the April 2021 Remarks, Applicant argues: 
… Applicant respectfully asserts that § 112(f) does not apply, because claims 1, 15, and 21 recite sufficient structure to provide sufficiently definite meaning as to the structure that performs the features of claims 1, 15, and 20. 
For example, the Office alleges that the term “processor,” as recited in claims 1 and 15, does not provide sufficient structure to perform the features of claims 1 and 15. Applicant respectfully disagrees and asserts that one having ordinary skill in the art would recognize the term “processor” is a specific structure. The Federal Circuit has conceded that “a microprocessor can serve as structure for a computer-implemented function ... where the claimed function is 'coextensive' with a microprocessor itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622 (Fed. Cir. 2016) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)). “Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data.” Id.

April 2021 Remarks, pp 10-11.

b. Examiner’s Response:
The Examiner maintains his position that the claim language invokes § 112 ¶ 6 for at least all the functional phrases identified in this Office action (i.e. FF#1, FF#2, FF#3, & FF#4).  It is also the Examiner’s principle position that the identified functional phrases (i.e. FF#1, FF#2, FF#3, & FF#4) require special programming, and therefore require an algorithm.  Because the identified functional phrases (i.e. FF#1, FF#2, FF#3, & FF#4) require an algorithm, the “Katz Exception” cannot apply.
Nevertheless, for compact prosecution purposes and only for purposes of applying the prior art to independent claims 1, 15, and 21 (and their respective dependent claims), the Examiner hereby relies on Applicant’s statement that the Katz Exception does apply to FF#1, FF#2, FF#3, & FF#4.  Therefore the prior art has been applied to at least independent claims 1, 15, and 21 assuming the phrases FF#1, FF#2, FF#3, & FF#4 still invoke § 112 ¶ 6 and the Katz Exception applies.
Applicant’s arguments are also not persuasive because Applicant has not sufficiently shown how an alleged algorithm from the specification has been properly manifested into the claims. Without at least one proper manifestation of an algorithm into a claim, an algorithm need not be shown in the prior art to anticipate (or render obvious) the claimed subject matter.

2.	The “Processor” Of Claims 1 And 15 Provides Sufficient Structure To The Features Of Those Claims	
a. Applicant Argues:
In the April 2021 Remarks, Applicant argues: 
The features of claim 1 and 15 are coextensive with the recited "processor." Claim 1 recites, in part: a "processor ... configured to determine whether a data set received from the remote accessory confirms a present authentication criterion about the remote accessory." Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Claim 15 recites, in part, “a processor ... configured to determine whether the data set from the remote accessory confirms a preset authentication criterion about the accessory.” This feature is equivalent to processing data, and is therefore coextensive with the structure of the recited processor. Therefore, the "processor" of claims 1 and 15 provides sufficient structure to the features of those claims. Claims 1 and 15 do not warrant interpretation under§ 112(f). [Emphasis added.]

April 2021 Remarks, pp 11.

b. Examiner’s Response:
The Examiner maintains his position that the claim language invokes § 112 ¶ 6 for at least all the functional phrases identified in this Office action (i.e. FF#1, FF#2, FF#3, & FF#4).
The Examiner agrees that a processor is structure.  However Applicant’s comment misses the point.  The question is not whether a claim term recites any structure but whether it recites sufficient structure. A claim term is subject to § 112 ¶ 6 if it recites function without reciting sufficient structure for performing that function.

B. Arguments Regarding the Oath Declaration
The arguments are not persuasive in light of the grounds of rejection set forth in this Office action. 

XVII. CONCLUSION
A. This Action Is Final
Applicant’s Apr 2021 Claim Amendments and Oct 2021 Claim Amendments each necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

B. Reissue Application Reminders
1.	Disclosure of Other Proceedings
Applicants are reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 971 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, IPRs, supplemental examinations, and litigation. 

2.	Disclosure of Material Information
Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

C. Manner of Making Amendments
1.	All Amendments Must Be Made With Respect to the Patent Under Reissue
Applicant is reminded that changes to the 681 Reissue Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the 971 Patent as opposed to any prior changes entered previously. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with 37 C.F.R. § 1.173.  

2.	Optional Claim Appendix Showing Current Claim Changes
Applicant may optionally submit a claim appendix in any response in which an official claims amendment is filed. This optional claim appendix may be marked up to show changes with respect to a previous set of claims.  This optional claim appendix aids the general public and the Office by showing what has changed in the current claim amendments.  This optional claim appendix is especially helpful when amending ‘new’ claims since ‘new’ claims are always underlined in their entirety.
However, in order to not confuse the optional claim appendix with the official claim listing and in order to properly delineate the optional claim appendix in the Image File Wrapper (“IFW”) system, such optional claim appendix should: (1) be included with Applicant’s remarks; (2) when possible, not begin on a separate page (since this submission is part of applicant’s remarks); and (3) be clearly marked as “NOT FOR ENTRY.”

D. Suggested Examples
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) to overcome an Examiner’s rejection, objection, or claim interpretation does not constitute a formal requirement mandated by the Examiner.

E. How To Prevent Both New Matter Rejections & Objections to the Specification in Future Submissions
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with § 112 1st ¶.
Independent of the requirements under § 112 ¶ 1 and in light of the existing ‘Objection to the Specification’ noted in this Office action, Applicant is respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claim(s) such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

F. Prior Art Considered
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.

G. Evidence of ‘Basic Knowledge’’ or ‘Common Sense’
In accordance with In re Lee, 277 F.3d 1338, 1344-45, 61 USPQ2d 1430, 1434-35 (Fed. Cir. 2002), the Examiner finds that references How Computers Work, 7th Ed. by Ron White; How Networks Work, 7th Ed. by Frank J. Derfler et al. are additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art.  Each reference is cited in its entirety.  Moreover, because these two references are directed towards beginners (see e.g. “User Level Beginning . . .”), because of the references’ basic content (which is self-evident upon review of the references), and after further review of the entire reissue application and all the art now of record in conjunction with the factors as discussed in MPEP § 2141.03 (where practical), the Examiner finds that these two references are primarily directed towards those of low skill in this art.  Because these two references are directed towards those of low skill in this art, the Examiner finds that one of ordinary skill in this art must—at the very least—be aware of and understand the knowledge and information contained within these two references.

H. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is (571) 272-7876.  The Examiner can normally be reached on M-F 7:30 to 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If any applicant would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786-9199 (in the USA or CANADA) or (571) 272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
    

    
        1 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 971 Patent, or in the prior art.
        
        3 Based upon Applicant’s disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP § 2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also  In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP § 2173.05(a) titled “New Terminology.”
        4 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents Act, Pub. L. No. 112-29 (“AIA ”), which took effect on September 16, 2012. Because the application is a reissue of the 971 Patent which has an effective filing date before that date, this Office action refers to the pre-AIA  version of § 112.
        5 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents Act, Pub. L. No. 112-29 (“AIA ”), which took effect on September 16, 2012. Because the application is a reissue of the 971 Patent which has an effective filing date before that date, this Office action refers to the pre-AIA  version of § 112.
        6 Given the (at most) June 6, 2008 effective filing date of the Examined Claims of the 681 Application, the version of 35 U.S.C. § 102 that applies here is that in force preceding the changes made by the America Invents Act. See Leahy–Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).
        7 Given the (at most) June 6, 2008 effective filing date of the Examined Claims of the 681 Application, the version of 35 U.S.C. § 103 that applies here is that in force preceding the changes made by the America Invents Act. See Leahy–Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).
        
        8 See MPEP §2112 III. expressly authorizing an alternative §103 rejection when inherency is used in the 102 rejection.